The appellants were tried and convicted in the District Court of Shelby County of manslaughter and Calvin Boles' punishment was assessed at five years in the penitentiary and Claud Boles' punishment was assessed at two years in the penitentiary.
We find a motion of the state in this case to strike out the statement of facts, alleging that no duplicate of same was ever filed in the district clerk's office as required by law. It becomes unnecessary for us to pass on this motion at this time for the reason that upon an inspection of what purports to be a statement of facts filed in this court by the appellant, we find that same is not signed by the trial judge who tried the case, and of course, under such circumstances, we are unauthorized to consider said statement of facts in any particular.
The record discloses proper indictment, charge of the court, verdict of the jury, judgment and sentence of the appellants and no fundamental errors appearing therein, we are forced to the conclusion that this case must be affirmed. Of course, we observe many questions raised by appellants to the action of the trial court but without a statement of facts, we could not determine whether same constitute any error or not.
For the reasons above stated, the judgment of the trial court is affirmed and it is accordingly so ordered.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. *Page 636 
                          ON REHEARING.